                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION

DEREK BRIGGS                                       §
                                                   §
V.                                                 §               CIVIL ACTION NO. 6:18CV456
                                                   §
DEBORAH COCKRELL, ET AL.                           §

             MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the Report of the United States Magistrate Judge in this action, this

matter having been heretofore referred to United States Magistrate Judge John D. Love pursuant to

28 U.S.C. § 636. On March 8, 2019 (Dkt. #9), the report of the Magistrate Judge was entered

containing his proposed findings of fact and recommendations that the Plaintiff’s lawsuit should be

dismissed without prejudice for failure to prosecute or to obey an order of the court.

        Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, this court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the same as the findings and conclusions of the court. It is,

therefore,

        ORDERED that the Magistrate Judge’s report is ADOPTED as the opinion of the court. It

is further

        ORDERED that the Plaintiff’s lawsuit is DISMISSED WITHOUT PREJUDICE.

                .    SIGNED this the 21st day of May, 2019.




                                                              _______________________________
                                                              RICHARD A. SCHELL
                                                              UNITED STATES DISTRICT JUDGE
